Es
    .

    kr
    L                     OFFiCE      OF THE    AlTORNEY        GENERAL
                                               AUSTIN

  :Lw                                                           January 13,
  ,II"0
  ,.I-mlsI
1uNa
        Honorable Foster Davis
         County     Attorney
         Foerd County
         Crowell, Texas
         Dear Xr. Davis:
                                      Re:
                                             Tax to Rur

                          This will acknow
         aation     of    January 11, 19
                  Whether or not a                               t is entitled
                  to a rebate of Fe                              gasoline wed
                  ror    opeimf0n      or,                      or sald.school

                                                         et
                                                        v
                                                            your httention is
                                                        te                the
                                                               Bevenue Aot’ot
                                                     of      934, as the same
                                                                          1s

                                                                              item,
                                                     86, U.S.C.A. thrdugh 437,
                                                    ug Title 26, Chapter 1481,
                                                    he above described
                                                   volume above refersea to,
                                                   lion is imposed on gasoline
                                                   rter thereof, except in re-
                                                 e Commissioner with the ap-
                                                    tax shall n& apply in the
                                                        gasoline.

                                      ot fin% that there is wlthln the Aot
                                    ther than where the gasoline is sold to

                   However, you are advised that any opinion by
         the Attorney General of'Texas regarding this law would
         be beyond the scope of the authority  ~of the Attorney
         Caneral of Texcis, as to aunyoifiaer or the Fe%eral GOY-
         ernment being boubd, an% you are respectfullyrequested
    .    to consult the proper tax authorities of the Federal
         governmentrelating to the interpretationof thSs Act
Ron. Foster Davis, January 13, 1939, Page 2


of Congress and applicationof the law.
          Fe regret very much that we are unable to
advise you, other than is herein above set out, and
we hope that we have been of some service to you in
this respect by the pointing out of the law.
                             Your8 very truly